Citation Nr: 0533647	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-06 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder disability, in effect from August 1, 2000, to 
June 14, 2004, on appeal from an initial grant to service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability, in effect after June 13, 2004, on 
appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture at T-6, previously 
identified as musculoligamentous strain of the mid-thoracic 
segment of the spine, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to July 
2000, when he retired from the US Navy.  

The appeal arises from a rating decision of June 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California.  That rating action granted service 
connection for a disability of the thoracic segment of the 
spine and the left shoulder.  A noncompensable evaluation was 
originally assigned for the back disability and a 10 percent 
rating was awarded for the shoulder condition.  The veteran 
was notified of that decision and he appealed, requesting 
that both disabilities be assigned higher disability 
evaluations.  

In April 2001, the disability rating for the left shoulder 
disability was increased from 10 to 20 percent.  The rating 
was made retroactive to the date of the veteran's claim.  
Then in a rating action of May 2005, the Appeals Management 
Center (AMC) assigned a 20 percent rating for the back 
disability, effective from the date of the veteran's claim.  
However, it also concluded that the left shoulder disability 
had actually improved and should only be rated as 10 percent 
disabling effective June 14, 2004.  Based on the actions that 
have occurred over the course of this appeal, the Board has 
recharacterized the issues on appeal and that 
recharacterization now appears on the front page of this 
decision.

The Board, in January 2003, sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in September 2003.  The case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service-connected left shoulder disability 
is manifested by complaints of pain and mild to moderate 
limitation of movement, and there is no evidence of fibrous 
union, nonunion, or loss of head of the humerus.

3.  The veteran's service-connected middle back disorder is 
manifested by complaints of pain and tenderness; there is 
evidence showing mild restrictions in the range of motion, 
but there is no clinical evidence of atrophy, neuropathy, or 
muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not higher, from the date of the veteran's claim to the 
present, for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.104, Part 4, Diagnostic Codes 5010, 
5024, and 5201 (2005).

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a fracture at T6 of the thoracic segment of the 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, 
Diagnostic Codes 5291 and 5285 (2002) and Diagnostic Code 
5235 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was properly informed of 
the VCAA in a letter dated May 2004.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the appellant being 
informed of the VCAA and its requirements.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of September 2003.  
Because the claim was originally denied because the RO 
believed that the appellant had not provided evidence 
sufficient to support the assignment of a higher rating, the 
VA discussed what the appellant must present in the form of 
evidence that would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that since the 
veteran initially submitted his claim to the VA, he has 
undergone numerous medical examinations of his shoulder and 
back.  The most recent of those examinations occurred in June 
2004.  Those examinations have been performed in order to 
confirm the existence of the claimed disability and to 
determine the severity of each disability.  The results of 
the various exams have been included in the claims folder for 
review.  Given the foregoing, the Board finds that the RO/AMC 
has substantially complied with the duty to procure 
examinations of the veteran and the Board's development 
instructions in the Board's Remand of September 2003.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records 
and those private/federal medical records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the appellant was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the long course of this appeal, the veteran and his 
accredited representative have proffered documents and 
statements in support of the veteran's claim.  It seems clear 
that the VA has given the appellant every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
appellant's assertions; and, the appellant has undergone 
medical examinations so that the VA would have a complete 
picture of the disabilities at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing increased evaluations.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the two issues now 
before the Board, the appeal does stem from the veteran's 
disagreement with evaluations assigned in connection with the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

I.  Left Shoulder

The veteran's left shoulder disability has been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5024 and 5201 (2005).  Diagnostic Code 5024 
(tenosynovitis) instructs that the disability will be rated 
on limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4 (2005).  Diagnostic Code 5003 
(degenerative arthritis) requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. Part 4 
(2005).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2005).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2005).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (2005).  The 
left shoulder is the minor arm.  Limitation of motion of the 
minor arm midway between the side and shoulder level warrants 
a 20 percent disability rating.  A 30 percent rating is 
warranted when there is limitation of motion to 25 degrees 
from the side.  Under Diagnostic Code 5203, for impairment of 
the clavicle or scapula in the major or minor arm, a 10 
percent rating is granted for malunion or nonunion without 
loose movement; a 20 percent rating is granted for nonunion 
with loose movement or for dislocation.  38 C.F.R. Part 4, 
Diagnostic Code 5203 (2005).  

In conjunction with his initial claim for benefits, the 
veteran underwent a VA Joints Examination in March 2000.  
When examined, the doctor noted that there was a 15 
centimeter healed scar running from the superior aspect of 
the acromion, down the anterior aspect of the shoulder to the 
anterior axillary fold.  Additionally noted was the 
following:

	. . . Very definite atrophy of the 
deltoid musculature of the shoulder is 
noted.  He also is noted to have definite 
limitation of motion in the left shoulder 
and, with gentle manipulation, there is 
noted to be rather significant 
intraarticular and subacromial 
crepitation of the left shoulder.  

Range of motion studies produced the following measurements:

Abduction		140 degrees
Flexion		150 degrees
Extension		45 degrees
External Rotation 	90 degrees
Internal Rotation	90 degrees

The acromium process was reported as almost nonexistent and 
the veteran's ability to accomplish internal rotation was 
somewhat limited when compared to the right.

When completed with the exam, the doctor stated that the 
veteran had evidence of significant tendonitis but with no 
impingement.  The doctor concluded that the veteran was 
suffering from a "major" disability of the left shoulder, 
which included significant functional impairment.  
Instability and incoordination were not reported; however, 
pain was noted along with fatigability and weakness.

Another VA examination was accomplished in June 2004.  Range 
of motion studies of the left shoulder produced the following 
measurements:

Abduction		140 degrees
Flexion		160 degrees
External Rotation 	90 degrees
Internal Rotation	90 degrees

The examiner stated that the 15 centimeter scar of the 
shoulder was well-healed.  Motor strength was 5/5 and did not 
have impingement syndrome on the left.  X-ray films were 
classified as "within normal limits".  The physician 
concluded that the veteran's range of motion and joint 
function were not limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  

Obtained in conjunction with the veteran's claim were his 
records involving physical therapy of the left shoulder.  
Said therapy occurred between the time of the original 
medical examination and the examination accomplished in June 
2004.  Per the records, the veteran was scheduled to have 
eighteen physical therapy sessions.  See letter from P. 
Batchelor, April 5, 2002.  The therapist noted that over the 
course of the therapy, while the veteran continued to 
complain of pain, he had increased his range of 
movement/motion of the shoulder.  It was further reported 
that the veteran was prescribed a weight training regime to 
tone and increase the muscle strength of the shoulder.  

The evidence clearly indicates that since the veteran applied 
for benefits, he has had some limitation of motion of the 
left shoulder.  Although the physical therapy has decreased 
the veteran's restrictions on motion with respect to flexion, 
the other measurements have not changed.  Moreover, there is 
no indication from the record that the veteran now suffers 
from a flail shoulder, nonunion of the humerus, or fibrous 
union of the humerus.  Additionally, there is no evidence of 
record suggesting or indicating that there is even recurrent 
dislocation of the left shoulder.  

Because the veteran's limitation of motion does not 
approximate what is required for a 30 percent rating 
(limitation to 25 degrees from the side), it seems clear to 
the Board that such a rating would be inappropriate.  See 38 
C.F.R. § 4.7 (2005).  Also, because intermediate ankylosis, 
either favorable or unfavorable, has not been shown, a 30 
percent rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5200 (2005) is not for application.  

Yet, does the evidence suggest that a 10 percent disability 
evaluation is more appropriate for the time period after June 
13, 2004?  The Board believes that the 20 percent evaluation 
that was assigned prior to that date is a more rational 
rating.  That is, while it is true that the veteran has 
increased his range of motion of the shoulder, it has only 
been 10 degrees and it is only for one movement.  Although 
the examiner wrote that the veteran's functional ability had 
improved since March 2000, the veteran still experiences pain 
on movement and he has indicated that he guards the shoulder.  
He has further stated that while the strength of the shoulder 
has also improved, he still maintains that it is not as 
healthy or strong as the right shoulder.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court, in DeLuca, held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2005), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

All of the VA examinations have shown that the veteran 
suffers from pain.  The veteran's range of motion is 
affected.  The medical evidence, looked at longitudinally 
over the course of the appeal, along with the statements 
provided by the veteran, suggest that the veteran's ability 
to function has been hampered to some degree by the left 
shoulder pain.  Those same documents indicate that the pain 
is more than a mere inconvenience; it is a manifestation that 
causes the veteran to ingest medications for temporary 
partial relief.  As such, the Board believes that a 20 
percent disability rating from the date of the veteran's 
claim more appropriately compensates the veteran for the loss 
caused by the left shoulder disability.

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2005).  However, because the veteran's shoulder disability 
has been rated, during the course of this appeal and as a 
result of the Board's action, as 20 percent disabling, or 
greater, this diagnostic code is not for application.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating of 20 percent from the date 
of the veteran's claim to the present have been met.  
However, that same evidence does not support an evaluation in 
excess of 20 percent.  The Board has also considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  It is not disputed 
that the veteran has limitation of motion of the left 
shoulder and that he suffers from pain.  Nevertheless, the 
Board finds that the 20 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  Limited motion of the right shoulder 
results in a certain level of functional loss. However, there 
is a lack of objective medical evidence showing that the 
veteran suffers any additional functional loss and/or 
limitation of motion during flare-ups or with use.  Hence, 
the preponderance of the evidence is against a disability 
evaluation in excess of 20 percent.

II.  Thoracic Segment of the Spine

Also appealed by the veteran was the assignment of a 
noncompensable (now 20 percent) disability rating for the 
residuals of an injury to the thoracic segment of the spine.  
The disability has been rated in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5295 
(2002), apparently by analogy.  This code states a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2005), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran's disability may also be rated under other 
diagnostic codes such as 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5288, and 5293 (2002).  Since the veteran has not been 
diagnosed as having disc involvement of the thoracic segment 
of the spine, Diagnostic Code 5293 (2002) is not for 
application.

The Board further notes that because ankylosis of the dorsal 
segment of the spine has not been diagnosed, Diagnostic Code 
5289 is also not for application. 38 C.F.R. Part 4 (2002).  
The veteran did suffer from a compression fracture of the 
bones of the thoracic segment of the spine.  Hence, 
Diagnostic Code 5285 is pertinent to the claim.  Id.  This 
regulations states:

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100

Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Notwithstanding the fact that the veteran suffered from a 
fracture in the dorsal section of the back, there is no cord 
involvement.  Thus, an evaluation of 60 or 100 percent is not 
for application.

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal.  They were amended effective September 26, 2003.  See 
68 Fed. Reg. 54,454-58 (August 27, 2003).  The veteran was 
provided the new criteria in the most recent SSOC.  The 
numeric designations of the rating criteria used for back 
disabilities were subsequently modified also in 2003.  The VA 
is under an obligation to evaluate a veteran's claim for 
compensation under both the old and new criteria in the 
Rating Schedule to ascertain which version is most favorable 
to his claim, if indeed one is more favorable than the other.  
See VAOPGCPREC 3-2000 (May 30, 2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The RO also has a responsibility of notifying the veteran of 
both sets of criteria.  The record reflects that the veteran 
was informed of the new criteria.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  The regulation amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2005).

The veteran underwent a VA spine examination in June 2004.  
The range of motion measurements of the thoracic segment of 
the spine, associated with the lumbar spine, was as follows:

Flexion 		90 degrees
Extension		20 degrees
Rotation Right	30 degrees
Rotation Left		30 degrees
Lateral Right		30 degrees
Lateral Left		30 degrees

There was minimal tenderness to palpation over the T6 area, 
and deep tendon reflexes were 2+ and symmetrical at the 
patellar tendon and the Achilles tendon.  Motor strength was 
5/5.  The examiner concluded that there was mild functional 
impairment and the x-ray films showed a prior mild 
compression fracture.  Notwithstanding, the examiner opined 
that the veteran's range of motion and joint function was not 
"additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use".  

It should be noted that the muscles of the thoracic spine 
were not reported as atrophied in comparison to the muscles 
of the lumbar segment of the spine.  Additionally, 
neurological symptoms or manifestations were not found.  
Despite the x-ray films of June 2004 indicating that there 
was some reduction in height space, the examiner did not 
insinuate any wedging of the vertebra or cord or disc damage 
or involvement.  A review of the veteran's medical records 
and examination reports indicate that the veteran's range of 
motion has been, over the years, mildly affected.  He has, 
however, consistently experienced pain and tenderness in the 
thoracic region of the spine.  Yet, even though the veteran 
suffers from these symptoms, the evidence does not suggest, 
insinuate, or indicate that the veteran has unilateral loss 
of lateral spine motion in a standing position.  
Additionally, x-ray films and neurological symptoms 
indicative of a more serious disability of the thoracic 
segment of the spine have not been noted.  X-ray films have 
not specifically shown degenerative joint space disease.  
Nevertheless, since filing his claim, none of the medical 
evidence insinuates that the veteran has been limited in the 
activities and duties he may perform.

In applying the above diagnostic criteria for the middle 
portion of the back to the findings, the veteran does have 
limitation with some pain on use or during flare-ups.  The 
medical evidence supports the conclusion that the limitation 
is attributable to his middle back condition.  Nevertheless, 
the Board finds that the 20 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the thoracic 
segment of the spine results in a certain level of functional 
loss.  However, neuropathy has not been shown, consistent 
findings of muscle spasms have not been documented, and 
abnormal motion has not been seen by any of the doctors that 
have examined the veteran.  There is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the VA Rating Schedule does not require 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  It is the conclusion of the Board that the 
assigned 20 percent disability rating contemplates the 
painful motion characteristic of a dorsal back condition, and 
the rating reflects moderate to severe impairment of the 
dorsal spine with pain and evidence of functional loss.  
Hence, the 20 percent disability rating assigned by the RO 
for this condition is correct, and the preponderance of the 
evidence is against a higher evaluation.

The Board adds that the veteran has not met the minimum 
requirements for a disability rating in excess of 20 percent 
pursuant to the new rating criteria.  The veteran's forward 
flexion has not been limited to 30 degrees or less and 
favorable (or unfavorable) ankylosis has not been diagnosed.  
Thus, a rating greater than 20 percent pursuant to the new 
rating criteria is also not for application.

The veteran may argue that a separate 10 percent disability 
rating should be assigned because of degenerative arthritis 
of the spine.  However, arthritis has not been substantiated 
by x-ray.  See 38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 
(2005).  Hence, this is not for application.  

With respect to Diagnostic Code 5285, it is for application 
because the veteran did suffer from fractures at T6 and T7.  
However, there is no cord involvement, and x-ray films have 
not shown a deformity.  Hence, because the veteran's 
disability does not meet any of the requirements under this 
rating criterion, including the assignment of a separate 10 
percent evaluation for deformity, an increased evaluation 
under this code is not warranted.  38 C.F.R. Part 4, 
Diagnostic Codes 5285 (2002).

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the veteran's claim is denied.

III.  Extraschedular Evaluation

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2005) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his middle back 
disability or his left shoulder disorder, and there is no 
indication that they cause a marked interference with 
employment


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder disability, in effect from August 1, 2000, to 
the present, on appeal from an initial grant to service 
connection, is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture at T-6, previously 
identified as musculoligamentous strain of the mid-thoracic 
segment of the spine, on appeal from an initial grant of 
service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


